Citation Nr: 1548797	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to VA educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR).

2. Entitlement to VA educational assistance benefits under 38 U.S.C. Chapter 30, the Montgomery GI Bill (MGIB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1990 to May 1991 with additional period of active duty and inactive duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the Veteran's file lies with the RO in New Orleans, Louisiana.

The Veteran failed to appear for a July 2013 hearing before the Board and has not provided good cause for doing so.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

In a June 2012 Informal Hearing Presentation, the Veteran's representative alleged clear and unmistakable error (CUE) in a July 2007 rating decision which awarded service connection for a left knee disability effective September 11, 2006, and denied service connection for a left shoulder disability.  This allegation of CUE has not yet been addressed by the Agency of Original Jurisdiction (AOJ) and, as such, is not within the Board's jurisdiction at this time.  This issue is REFERRED to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran submitted an application for educational assistance under the MGIB (Chapter 30 benefits).  Approximately two weeks later, he submitted a second claim for educational assistance under the MGIB-SR (Chapter 1606 benefits).  In a March 2010 decision, the RO denied the Veteran's claim for Chapter 1606 benefits, but makes no determination on his claim for Chapter 30 benefits.  Following the submission of a timely notice of disagreement (NOD), the RO issued a statement of the case (SOC) in March 2011.  The March 2011 SOC addresses only the claim for Chapter 30 benefits, but makes no mention of his claim for Chapter 1606 benefits.  The Veteran then submitted a timely substantive appeal (VA Form 9) in April 2011.

Although the RO had not issued a rating decision with regards to the issue considered in the March 2011 SOC (entitlement to Chapter 30 benefits), the SOC may serve as an initial determination on this issue.  Consequently, the April 2011 VA Form 9 constitutes an NOD with regards to this issue.  As such, the Veteran has submitted valid NODs with respect to entitlement to both Chapter 30 and Chapter 1606 educational benefits.  However, valid SOCs have not yet been provided with respect to either issue.  When a timely NOD has been filed, the Board must remand the claim to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to both issues.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of: 

(1) VA educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR); and 

(2) Entitlement to VA educational assistance benefits under 38 U.S.C. Chapter 30, the Montgomery GI Bill (MGIB).

All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of one or both issues by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


